EXHIBIT 10.14B

 

ALIGN TECHNOLOGY, INC.

 

2005 INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(General Form)

 

Unless otherwise defined herein, the terms defined in the 2005 Incentive Plan
(the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Restricted Stock Units (referred to
in Section 9 of the Plan as “Performance Units”), subject to the terms and
conditions of the Plan, this Notice of Grant and the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

Twenty-five percent (25%) of the Restricted Stock Units will vest and be issued
to Participant on the one-year anniversary of the Vesting Commencement Date and
as to 1/12th of the remaining Restricted Stock Units after each three-month
period thereafter on the same day of the month as the Vesting Commencement Date
(and if there is no corresponding day, on the last day of the month), subject to
Participant continuing to be a Service Provider through such dates (the
“Performance Period”). In the event Participant ceases to be a Service Provider
for any or no reason before Participant vests in the right to acquire the Shares
to be issued pursuant to the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Plan, the
Agreement and the Tax Election, each of which are made a part of this document.
You further agree to accept, acknowledge and execute this Agreement and the Tax
Election online as a condition to receiving any Restricted Stock Units under
this Award.

 

Nothing in this Notice or in the attached Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant.  The Company hereby grants to
Participant under the Plan an Award of Restricted Stock Units (referred to in
the Plan as Performance Units), subject to all of the terms and conditions in
the Notice of Grant, this Agreement and the Plan.

 

2.                                       Company’s Obligation to Pay.  Each
Restricted Stock Unit represents a value equal to the Fair Market Value of a
Share on the date it becomes vested. Unless and until the Restricted Stock Units
will have vested in the manner set forth in Sections 3 and 4, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

 

3.                                       Vesting Schedule.  Subject to Section
4, the Restricted Stock Units awarded by this Agreement will vest in Participant
according to the vesting schedule set forth on the attached Notice of Grant,
subject to Participant continuing to be a Service Provider through each such
date.

 

4.                                       Forfeiture upon Termination of Status
as a Service Provider.  Notwithstanding any contrary provision of this
Agreement, if Participant ceases to be a Service Provider for any or no reason,
the then-unvested Restricted Stock Units awarded by this Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.

 

5.                                       Payment after Vesting.  Any Restricted
Stock Units that vest in accordance with Section 3 will be paid to Participant
(or in the event of Participant’s death, to his or her estate) in whole Shares,
subject to Participant satisfying any applicable tax withholding obligations as
set forth in Section 7.

 

6.                                       Payments after Death.  Any distribution
or delivery to be made to Participant under this Agreement will, if Participant
is then deceased, be made to Participant’s designated beneficiary, or if no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

7.                                       Withholding of Taxes.  Participant is
ultimately liable and responsible for all taxes owed in connection with the
Restricted Stock Units, regardless of any action the Company takes with respect
to any tax withholding obligations that arise in connection with the Restricted
Stock Units awarded under this Agreement. Notwithstanding any contrary provision
of this Agreement, no Shares will be issued to Participant, unless Participant
has elected within the six (6) month period following the Date of Grant to
irrevocably elect to sell a sufficient number of such Shares otherwise
deliverable to Participant to satisfy the income, employment and other taxes
that the Company determines must be withheld with respect to such Shares so
issuable. In this respect, Participant must irrevocably elect to sell a
sufficient number of such Shares otherwise deliverable to Participant equal to
the amount required to be withheld on the Nasdaq National Market (or other
nationally recognized stock exchange or national market system on

 

--------------------------------------------------------------------------------


 

which Shares may be traded and as approved by the Administrator) through
Participant’s E*Trade account (or other brokerage account permitted by the
Administrator). If Participant fails to make such election, then at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Section 3, Participant will permanently forfeit such Restricted Stock Units to
the Company at no cost to the Company and Participant will have no rights
whatsoever to receive any Shares thereunder.

 

8.                                       Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder, unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.

 

9.                                       No Effect on Service.  Participant
acknowledges and agrees that the vesting of the Restricted Stock Units pursuant
to Section 3 hereof is earned only by Participant continuing to be a Service
Provider through the applicable vesting dates (and not through the act of being
hired or acquiring Shares hereunder). Participant further acknowledges and
agrees that this Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of Participant continuing to be a Service Provider for the vesting
period, for any period, or at all, and will not interfere with the Participant’s
right or the right of the Company (or the Affiliate employing or retaining
Participant) to terminate Participant as a Service Provider at any time, with or
without cause.

 

10.                                 Address for Notices.  Any notice to be given
to the Company under the terms of this Agreement will be addressed to the
Company, in care of Stock Administrator at Align Technology, Inc., 881 Martin
Avenue, Santa Clara, CA 95050, or at such other address as the Company may
hereafter designate in writing.

 

11.                                 Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

12.                                 Binding Agreement.  Subject to the
limitation on the transferability of this grant contained herein, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                                 Additional Conditions to Issuance of Stock.
 If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to Participant (or his estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates

 

--------------------------------------------------------------------------------


 

that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

14.                                 Plan Governs.  This Agreement is subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

15.                                 Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

16.                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

17.                                 Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

18.                                 Agreement Severable.  In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

19.                                 Governing Law.  This Award Agreement shall
be governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation shall be conducted in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

 

By Participant’s acceptance of this Agreement online, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the

 

--------------------------------------------------------------------------------


 

residence indicated in the Notice of Grant of Restricted Stock Units.

 

--------------------------------------------------------------------------------


 

ALIGN TECHNOLOGY, INC.

 

2005 INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Executive Officers)

 

Unless otherwise defined herein, the terms defined in the 2005 Incentive Plan
(the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Restricted Stock Units (referred to
in Section 9 of the Plan as “Performance Units”), subject to the terms and
conditions of the Plan, this Notice of Grant and the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

(a) Twenty-five percent (25%) of the Restricted Stock Units will vest and be
issued to Participant on the one-year anniversary of the Vesting Commencement
Date and as to 1/12th of the remaining Restricted Stock Units after each
three-month period thereafter on the same day of the month as the Vesting
Commencement Date (and if there is no corresponding day, on the last day of the
month), subject to Participant continuing to be a Service Provider through such
dates (the “Performance Period”). Subject to the paragraph (c) and (d) below, in
the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the right to acquire the Shares to be issued
pursuant to the Restricted Stock Unit, the Restricted Stock Unit and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

(b) General Release.  Any other provision of this Notice of Grant, the Plan or
the Agreement notwithstanding, Subsections (c) or (d) below shall not apply
unless the Participant (i) has executed a general release in a form prescribed
by the Company of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company, and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.

 

(c) Termination Without Cause or Good Reason.  Notwithstanding the paragraph (a)
above, if, during Participant’s employment by the Company, and not in connection
with a

 

--------------------------------------------------------------------------------


 

Change of Control (as defined in the employment agreement between the Company
and Participant (the “Employment Agreement”) and as addressed in paragraph (c)
below), the Company terminates Participant’s employment without “Cause” or
Participant resigns for “Good Reason” (as each such term is defined in the
Employment Agreement), then Participant shall immediately vest in an additional
number of shares underlying the Restricted Stock Units awarded pursuant to this
Notice of Grant as if he had performed twelve (12) additional months of service.

 

(d) Upon a Change of Control.  Notwithstanding paragraph (a) above, in the event
of the occurrence of a Change in Control (as defined in the Employment
Agreement) while Participant is employed by the Company, then:

 

(i)                                     Participant shall immediately vest in an
additional number of shares under the Restricted Stock Units awarded pursuant to
this Notice of Grant as if he had performed twelve (12) additional months of
service; and

 

(ii)                                  if within twelve (12) months following the
occurrence of the Change of Control, one of the following events occurs:

 

(1) Participant’s employment is terminated by the Company without Cause; or

 

(2) Participant resigns for Good Reason

 

THEN PARTICIPANT SHALL IMMEDIATELY VEST AS TO ALL SHARES UNDER ALL OUTSTANDING
RESTRICTED STOCK UNITS AND THE COMPANY

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the governed by the terms and conditions of the
Plan and the Agreement, each of which are made a part of this document. You
further agree to accept, acknowledge and execute this Agreement online as a
condition to receiving any Restricted Stock Units under this Award.

 

Nothing in this Notice or in the attached Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant. The Company hereby grants to
Participant under the Plan an Award of Restricted Stock Units (referred to in
the Plan as Performance Units), subject to all of the terms and conditions in
the Notice of Grant, this Agreement and the Plan.

 

2.                                       Company’s Obligation to Pay. Each
Restricted Stock Unit represents a value equal to the Fair Market Value of a
Share on the date it becomes vested. Unless and until the Restricted Stock Units
will have vested in the manner set forth in Sections 3 and 4, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

 

3.                                       Vesting Schedule. Subject to Section 4,
the Restricted Stock Units awarded by this Agreement will vest in Participant
according to the vesting schedule set forth on the attached Notice of Grant,
subject to Participant continuing to be a Service Provider through each such
date; provided, however, that the paragraph (b) of the Notice of Grant shall
apply in the event Participant ceases to be a Service Provider as a result of
termination without Cause (as defined in the employment agreement between the
Company and Participant (the “Employment Agreement”) or if Participant resigns
for Good Reason (as defined in the Employment Agreement) and paragraph (c) of
the Notice of Grant shall apply in the event Participant ceases to be a Service
Provider within 12 months of a Change of Control (as defined in the Employment
Agreement) as a result of termination by the Company without cause or if
Participant resigns for Good Reason.

 

4.                                       Forfeiture upon Termination of Status
as a Service Provider. Subject to paragraphs (b) and (c) of the Notice of Grant,
if Participant ceases to be a Service Provider for any or no reason, the
then-unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder.

 

5.                                       Payment after Vesting. Any Restricted
Stock Units that vest in accordance with Section 3 will be paid to Participant
(or in the event of Participant’s death, to his or her estate) in whole Shares,
subject to Participant satisfying any applicable tax withholding obligations as
set forth in Section 7.

 

6.                                       Payments after Death. Any distribution
or delivery to be made to Participant under this Agreement will, if Participant
is then deceased, be made to Participant’s designated beneficiary, or if no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

7.                                       Taxes.

 

(a) Generally.. The Participant is ultimately liable and responsible for all
taxes owed in connection with the Restricted Stock Units, regardless of any
action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection

 

--------------------------------------------------------------------------------


 

with the Restricted Stock Units. Neither the Company nor any of its Subsidiaries
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Restricted Stock
Units or the subsequent sale of Shares issuable pursuant to the Restricted Stock
Units. The Company and its Subsidiaries do not commit and are under no
obligation to structure the Restricted Stock Units to reduce or eliminate the
Participant’s tax liability.

 

(b) Payment of Withholding Taxes. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Restricted Stock Units.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld. In addition and to the maximum extent permitted by law,
the Company has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding of otherwise
deliverable Shares.

 

8.                                       Rights as Stockholder. Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder, unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.

 

9.                                       No Effect on Service. Participant
acknowledges and agrees that the vesting of the Restricted Stock Units pursuant
to Section 3 hereof is earned only by Participant continuing to be a Service
Provider through the applicable vesting dates (and not through the act of being
hired or acquiring Shares hereunder) (subject, however, to paragraphs (b) and
(c) of the Notice of Grant). Participant further acknowledges and agrees that
this Agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of Participant
continuing to be a Service Provider for the vesting period, for any period, or
at all, and will not interfere with the Participant’s right or the right of the
Company (or the Affiliate employing or retaining Participant) to terminate
Participant as a Service Provider at any time, with or without cause.

 

10.                                 Address for Notices. Any notice to be given
to the Company under the terms of this Agreement will be addressed to the
Company, in care of Stock Administrator at Align Technology, Inc., 881 Martin
Avenue, Santa Clara, CA 95050, or at such other address as the Company may
hereafter designate in writing.

 

11.                                 Grant is Not Transferable. Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

--------------------------------------------------------------------------------


 

12.                                 Binding Agreement. Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                                 Additional Conditions to Issuance of Stock.
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to Participant (or his estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

14.                                 Plan Governs. This Agreement is subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

15.                                 Administrator Authority. The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

16.                                 Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

17.                                 Captions. Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

18.                                 Agreement Severable. In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

19.                                 Governing Law. This Award Agreement shall be
governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this

 

--------------------------------------------------------------------------------


 

Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.

 

By Participant’s acceptance of this Agreement online, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.

 

--------------------------------------------------------------------------------


 

ALIGN TECHNOLOGY, INC.

 

2005 INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Director Form/Automatic Renewal Grants)

 

Unless otherwise defined herein, the terms defined in the 2005 Incentive Plan
(the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Restricted Stock Units (referred to
in Section 9 of the Plan as “Performance Units”), subject to the terms and
conditions of the Plan, this Notice of Grant and the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the Restricted Stock Units will vest and be issued
to Participant on the one-year anniversary of the Vesting Commencement Date,
subject to Participant continuing to be a Service Provider through such dates
(the “Performance Period”). In the event Participant ceases to be a Service
Provider for any or no reason before Participant vests in the right to acquire
the Shares to be issued pursuant to the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, each of which are made a part of this document. You further agree to
accept, acknowledge and execute this Agreement online as a condition to
receiving any Restricted Stock Units under this Award.

 

Nothing in this Notice or in the attached Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant. The Company hereby grants to
Participant under the Plan an Award of Restricted Stock Units (referred to in
the Plan as Performance Units), subject to all of the terms and conditions in
the Notice of Grant, this Agreement and the Plan.

 

2.                                       Company’s Obligation to Pay. Each
Restricted Stock Unit represents a value equal to the Fair Market Value of a
Share on the date it becomes vested. Unless and until the Restricted Stock Units
will have vested in the manner set forth in Sections 3 and 4, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

 

3.                                       Vesting Schedule. Subject to Section 4,
the Restricted Stock Units awarded by this Agreement will vest in Participant
according to the vesting schedule set forth on the attached Notice of Grant,
subject to Participant continuing to be a Service Provider through each such
date.

 

4.                                       Forfeiture upon Termination of Status
as a Service Provider. Notwithstanding any contrary provision of this Agreement,
if Participant ceases to be a Service Provider for any or no reason, the
then-unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder.

 

5.                                       Payment after Vesting. Any Restricted
Stock Units that vest in accordance with Section 3 will be paid to Participant
(or in the event of Participant’s death, to his or her estate) in whole Shares,
subject to Participant satisfying any applicable tax withholding obligations as
set forth in Section 7.

 

6.                                       Payments after Death. Any distribution
or delivery to be made to Participant under this Agreement will, if Participant
is then deceased, be made to Participant’s designated beneficiary, or if no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

7.                                       Withholding of Taxes. Participants is
ultimately liable and responsible for all taxes owed in connection with the
Restricted Stock Units, regardless of any action the Company takes with respect
to any tax withholding obligations that arise in connection with the Restricted
Stock Units awarded under this Agreement. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may satisfy such tax withholding obligations, in whole or in part, by
withholding otherwise deliverable Shares having an aggregate Fair Market Value
sufficient to (but not exceeding) the minimum amount required to be withheld.

 

8.                                       Rights as Stockholder. Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder, unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or

 

--------------------------------------------------------------------------------


 

registrars, and delivered to Participant.

 

9.                                       No Effect on Service. Participant
acknowledges and agrees that the vesting of the Restricted Stock Units pursuant
to Section 3 hereof is earned only by Participant continuing to be a Service
Provider through the applicable vesting dates (and not through the act of being
hired or acquiring Shares hereunder). Participant further acknowledges and
agrees that this Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of Participant continuing to be a Service Provider for the vesting
period, for any period, or at all, and will not interfere with the Participant’s
right or the right of the Company (or the Affiliate employing or retaining
Participant) to terminate Participant as a Service Provider at any time, with or
without cause.

 

10.                                 Address for Notices. Any notice to be given
to the Company under the terms of this Agreement will be addressed to the
Company, in care of Stock Administrator at Align Technology, Inc., 881 Martin
Avenue, Santa Clara, CA 95050, or at such other address as the Company may
hereafter designate in writing.

 

11.                                 Grant is Not Transferable. Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

12.                                 Binding Agreement. Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                                 Additional Conditions to Issuance of Stock.
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to Participant (or his estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

14.                                 Plan Governs. This Agreement is subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

15.                                 Administrator Authority. The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules

 

--------------------------------------------------------------------------------


 

(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

 

16.                                 Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

17.                                 Captions. Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

18.                                 Agreement Severable. In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

19.                                 Governing Law. This Award Agreement shall be
governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation shall be conducted in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

 

By Participant’s acceptance of this Agreement online, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.

 

--------------------------------------------------------------------------------